Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,9,10,21,25,28 of U.S. Patent No. 11,202,526. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1,2,5,9,10,21,25,28 of U.S. Patent No. 11,202,526 would encompass the broader claims 1-23 of the current application. 
Current application 
U.S. 10,127,809
1
1
2
5
3
5
4
1
5
1
6
1 in view of 32; or 1 in view of 5 and 21; or 1 in view of 9, 25 and 28
7
2
8
1 in view of 10 and 13; 1 in view of 9 and 25
9
1 in view of 10
10
5
11
5
12
1
13
1
14
1 in view of 32; or 1 in view of 5 and 21; or 1 in view of 9, 25 and 28
15
2
16
1 in view of 5
17
5
18
5
19
1
20
5
21
1 in view of 32; or 1 in view of 5 and 21; or 1 in view of 9, 25 and 28
22
2
23
1 in view of 10 and 13; 1 in view of 9 and 25





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, 17, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “may be” fails to specifically and positively limiting the parcel of an item to be parcel delivered is or is not removed without tripping the alarm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengstaken, Jr. (2020/0134948) in view of Dehner et al. (US 2019/0000255).
As per claim 1, Sengstaken shows a system, comprising: 
a delivery location apparatus (100; Fig. 1-3); 
a parcel detecting sensor (scanner 162; motion sensor 176), the parcel detecting sensor configured to detect a parcel when the parcel is placed in a line of sight of the parcel detecting sensor (barcode scanner is can be a known optic sensor which is configured to a parcel when the parcel is placed in a line of sight of the barcode scanner); 
a parcel detected locking mechanism (lock 106; lock driver 110; cover sensor 172), the parcel detected locking mechanism configured to trigger an alarm (alarm driver 180; alarm 178; indicator driver 188) when, in a locked position, the parcel detected locking mechanism detects removal of the parcel placed in the line of sight of the parcel detecting sensor (Fig. 1,3,8-11; Para. 22,31,47,50-56,84,98,105); 
a controller (processor 156; memory 158; encryption module 170) configured to control the parcel detected locking mechanism, the controller comprising a processor (processor 156); wherein the processor of the delivery location apparatus, in response to placement of the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor, controls the locking mechanism to activate the locking mechanism of the delivery location apparatus to place the locking mechanism into a locked position (Fig. 1,3,8-11; Para. 22,31,47,50-56,84,98,105); and 
wherein removal of the parcel of the item to be parcel delivered from the line of sight of the parcel detecting sensor while the locking mechanism is in the locked position triggers an alarm (Fig. 1,3,8-11; Para. 22,31,47,50-56,84,98,105).
The invention of Sengstaken shows the disclosed delivery receptacle as well as the related systems and techniques, may be employed, for example, at residences and commercial buildings for package deliveries (Para. 23).  Since the delivery receptacle (the claimed delivery location apparatus) is employed at a building, therefore it would have been obvious at the time the invention was made to include any known type of attachment technique to the system of Sengstaken because it allows the delivery location apparatus to be installed and/or attached to the intended building.  It would be an implementation of use of know techniques to improve similar device in the same way.
In the analogous art, Dehner shows a receptacle is typically configured to blend into the decorative features on the porch wherein the blending of the receptacle would have been obvious at the time the invention was made would involve attachment to the building/porch.
Therefore, it would have been obvious at the time the invention was made to include the porch piracy delivered parcel theft prevention system with a delivery location apparatus associated with and configured for attachment to a building as shown by Dehner to the system of Sengstaken because it would provide an alternative installed location for the system of Sengstaken, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, Sengstaken meets the limitation of claim and further shows wherein the processor disarms the parcel detected locking mechanism when the parcel of an item to be parcel delivered may be removed from the line of sight of the parcel detecting sensor without tripping the alarm (Fig. 9-11; steps 2008, 2104,2106,2210,2212,2214; Para. 98). 
As per claim 3, Sengstaken meets the limitation of claim and further shows wherein disarming of the parcel detected locking mechanism occurs upon entry of an unlock code (Fig. 9-11; steps 2008, 2104,2106,2210,2212,2214).
As per claim 4, Sengstaken meets the limitation of claim and further shows wherein the activation of the locking mechanism of the delivery location apparatus to place the locking mechanism into a locked position occurs upon entry of a lock code (Fig. 9-11; steps 2206).
As per claim 5, Sengstaken meets the limitation of claim and further shows wherein the activation of the locking mechanism of the delivery location apparatus to place the locking mechanism into a locked position occurs upon entry of a lock code (Fig. 9-11; steps 2018,2206).
As per claim 6, Sengstaken meets the limitation of claim and further shows wherein the lock code is a carrier code, the unlock code is a user code, and the lock code and the user code are the same (Fig. 9-11; Para. 105-112). 
As per claim 7, Sengstaken meets the limitation of claim and further shows wherein the lock code or unlock code is wirelessly entered into the delivered location apparatus from a mobile computing device (Fig. 9-11; Para. 103-112; mobile computing device 1010, 1012).  The combination in view of Dehner shows a porch piracy delivered theft prevention. 
As per claim 8, Sengstaken meets the limitation of claim and further shows wherein the processor disarms the parcel detected locking mechanism when the parcel of an item to be parcel delivered may be removed from the line of sight of the parcel detecting sensor without tripping the alarm when an unlock code is entered into the delivery location apparatus via an input device (Fig. 9-11; steps 2008, 2104,2106,2210,2212,2214; Para. 98). 
As per claims 9-15, they are method claims correspond to claims 1-7, they are therefore rejected for the similar reasons set forth.  In addition, Sengstaken shows locking the parcel detected locking mechanism to trigger an alarm when the parcel placed in the line of sight of the parcel detecting sensor is detected; triggering an alarm when the parcel detected locking mechanism detects removal of the parcel placed in the line of sight of the parcel detecting sensor while the parcel detected locking mechanism is armed (Fig. 1,3,8-11; Para. 22,31,47,50-56,84,98,105). Further, Sengstaken meets the limitation of claim and further shows wherein the lock code or unlock code is wirelessly entered into the delivered location apparatus from a mobile computing device (Fig. 9-11; Para. 103-112; mobile computing device 1010, 1012).   
	As per claims 16-23, they correspond to claims 1-8; they are therefore rejected for the similar reasons set forth.  In addition, Sengstaken shows the controller comprising a processor (processor 156); a memory (memory 158) coupled to the controller and storing program instructions that when executed by the controller causes the processor to at least (Para. 43,44,56,80,81,100): arm the parcel detected locking mechanism when the parcel is placed in a line of sight of the parcel detecting sensor; wherein when armed, the parcel detected locking mechanism is configured to trigger an alarm when the parcel detected locking mechanism detects removal of the parcel of an item to be parcel delivered from the line of sight of the parcel detecting sensor; and wherein when disarmed, the parcel of an item to be parcel delivered may be removed from the line of sight of the parcel detecting sensor without tripping the alarm (Fig. 1,3,8-11; Para. 22,31,47,50-56,84,98,105).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689